  Case 15-08535         Doc 44     Filed 04/03/19 Entered 04/03/19 07:20:04              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-08535
         ANTHONY BENNETT
         TRACEY BENNETT
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/11/2015.

         2) The plan was confirmed on 05/13/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/27/2018.

         6) Number of months from filing to last payment: 46.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,740.00.

         10) Amount of unsecured claims discharged without payment: $57,711.67.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-08535        Doc 44        Filed 04/03/19 Entered 04/03/19 07:20:04                      Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $25,220.46
       Less amount refunded to debtor                             $599.81

NET RECEIPTS:                                                                                     $24,620.65


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                        $1,078.69
    Other                                                                     $55.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $5,133.69

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
CITY OF CHICAGO DEPT OF FINANCE   Unsecured            NA           0.00             0.00           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,900.00       3,925.40         3,925.40        392.54        0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,200.00            NA               NA            0.00       0.00
Commonwealth Financial            Unsecured         377.00           NA               NA            0.00       0.00
CONSUMER PORTFOLIO SERV           Secured        8,914.00            NA          8,914.00      8,914.00     805.87
CORLISS AUSTIN                    Priority            0.00           NA               NA            0.00       0.00
CREDIT MANAGEMENT LP              Unsecured         914.00           NA               NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT        Unsecured         315.00      2,245.00         2,245.00        224.50        0.00
CREDITORS DISCOUNT & AUDIT        Unsecured         315.00           NA               NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT        Unsecured         315.00           NA               NA            0.00       0.00
ENHANCED RECOVERY CO L            Unsecured         200.00           NA               NA            0.00       0.00
ENHANCED RECOVERY CO L            Unsecured         119.00           NA               NA            0.00       0.00
FED LOAN SERV                     Unsecured         213.00           NA               NA            0.00       0.00
FED LOAN SERV                     Unsecured      1,466.00            NA               NA            0.00       0.00
FED LOAN SERV                     Unsecured      2,000.00            NA               NA            0.00       0.00
FED LOAN SERV                     Unsecured      3,500.00            NA               NA            0.00       0.00
FED LOAN SERV                     Unsecured      2,193.00            NA               NA            0.00       0.00
FED LOAN SERV                     Unsecured      3,715.00            NA               NA            0.00       0.00
FED LOAN SERV                     Unsecured      3,784.00            NA               NA            0.00       0.00
IL DEPT OF HEALTHCARE & FAMILY    Priority       5,700.00            NA               NA            0.00       0.00
IL DEPT OF REVENUE                Unsecured            NA          70.70            70.70           7.07       0.00
IL DEPT OF REVENUE                Priority             NA       1,679.00         1,679.00      1,679.00        0.00
IL DEPT OF REVENUE                Priority          400.00        418.04           418.04        418.04        0.00
INTERNAL REVENUE SERVICE          Unsecured            NA       1,625.27         1,625.27        162.53        0.00
INTERNAL REVENUE SERVICE          Priority       8,000.00       6,837.35         6,837.35      6,837.35        0.00
MEDICAL BUSINESS BUREAU           Unsecured         273.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         247.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         348.00        460.55           460.55          46.06       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         213.00           NA               NA            0.00       0.00
SANTANDER CONSUMER USA            Unsecured           1.00           NA               NA            0.00       0.00
US DEPT OF ED FEDLOAN             Unsecured      4,500.00     22,190.01        22,190.01            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-08535         Doc 44      Filed 04/03/19 Entered 04/03/19 07:20:04                    Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal        Int.
Name                               Class    Scheduled        Asserted      Allowed         Paid           Paid
US DEPT OF ED NAVIENT SOLUTIONS Unsecured      1,750.00         5,515.44      5,515.44           0.00         0.00
US DEPT OF ED/NAVIENT           Unsecured      1,001.00              NA            NA            0.00         0.00
VERIZON WIRELESS                Unsecured         466.00             NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00              $0.00                   $0.00
      Mortgage Arrearage                                       $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                              $8,914.00          $8,914.00                 $805.87
      All Other Secured                                        $0.00              $0.00                   $0.00
TOTAL SECURED:                                             $8,914.00          $8,914.00                 $805.87

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00                   $0.00
       Domestic Support Ongoing                                $0.00              $0.00                   $0.00
       All Other Priority                                  $8,934.39          $8,934.39                   $0.00
TOTAL PRIORITY:                                            $8,934.39          $8,934.39                   $0.00

GENERAL UNSECURED PAYMENTS:                            $36,032.37               $832.70                   $0.00


Disbursements:

        Expenses of Administration                             $5,133.69
        Disbursements to Creditors                            $19,486.96

TOTAL DISBURSEMENTS :                                                                          $24,620.65




UST Form 101-13-FR-S (09/01/2009)
  Case 15-08535         Doc 44      Filed 04/03/19 Entered 04/03/19 07:20:04                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
